Citation Nr: 0820721	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac 
disability as due to undiagnosed illness; and if so, whether 
the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis as 
due to undiagnosed illness; and if so, whether the claim may 
be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis; and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2007.  This matter was 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

    
FINDINGS OF FACT

1.  Claims for service connection for heart problems, 
costochondritis, and dermatitis (claimed as a skin condition) 
were denied by an April 2001 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the April 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied claims for 
service connection for heart problems, costochondritis, and 
dermatitis (claimed as a skin condition) is final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a cardiac 
disability, costochondritis, and dermatitis are not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Pursuant to the Board's July 2007 Remand, the AMC 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's July 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in August 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That letter advised the veteran why his claims on 
appeal were previously denied and advised him of the evidence 
he needed to submit to reopen the claims.  In addition, that 
letter advised the veteran how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  
      
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	New and Material Evidence

By an April 2001 rating decision, service connection was 
denied for heart problems, costochondritis, and dermatitis 
(claimed as a skin condition) on a direct basis and as due to 
an undiagnosed illness.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the April 
2001 decision is final.  

The veteran's application to reopen his claims of service 
connection for irregular heartbeat, chronic chest pain was 
received in May 2002.  The veteran's application to reopen 
his claim for a skin condition was received in February 2003.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that in the July 2003 rating decision, the RO 
adjudicated the claims for heart problems (now claimed as 
irregular heart beat), costochondritis, and dermatitis (also 
claimed as a skin condition) as new claims.  In July 2007, 
the Board found that the veteran's requests for service 
connection for a skin condition, chronic chest pain, and 
irregular heart beat were requests to reopen finally denied 
claims.  Thereafter, in February 2008, the AMC reopened the 
veteran's claims for a cardiac disability, costochondritis, 
and dermatitis but denied the claims on their merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The April 2001 rating decision denied service connection for 
heart problems and noted that the veteran's service medical 
records did not show complaints of heart problems or 
palpitations and that there was no diagnosis of a heart 
problem and that the evidence showed heart problems were 
first manifested on March 14, 1997 and lasted less than six 
months.

The April 2001 rating decision denied service connection for 
costochondritis because it was determined to result from a 
known clinical diagnosis of costochondral junction pain and 
that the condition neither occurred in nor was caused by 
service.  The rating decision noted that the veteran's 
service medical records did not show complaints or treatment 
for costochondritis (pain in the ribs and cartilage).

The April 2001 rating decision denied service connection for 
dermatitis (claimed as a skin condition) because the 
condition neither occurred in nor was caused by service.  The 
rating decision noted that the veteran's service medical 
records did not show complaints or treatment for either 
dermatitis or any other skin condition and that the evidence 
showed dermatitis was first manifested on March 14, 1997 and 
lasted less than six months.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

VA is also authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis. A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection. Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Since 
dermatitis and costochondritis are diagnosed conditions, 
service connection cannot be granted under the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Based on the grounds stated for the denial of service 
connection for heart problems in the April 2001 rating 
decision, new and material evidence would consist of evidence 
of a chronic cardiac disability resulting from an undiagnosed 
illness or evidence of a current cardiac disability and 
evidence linking such disability to active service.  Based on 
the grounds stated for the denials of service connection for 
costochondritis and dermatitis in the April 2001 rating 
decision, new and material evidence would consist of evidence 
of in-service occurrence of costochondritis or dermatitis and 
evidence linking such disability to active service.  

In this regard, additional evidence received since the April 
2001 rating decision includes various VA treatment records, 
VA examination reports, informal telephone conference report, 
and lay statements of the veteran's wife, acquaintance, and 
coworker. 
  
A March 1997 medical certificate notes "chest wall pain on 
Gulf Exam" and the diagnostic impressions notes Tse Tse 
Syndrome - Costochondritis right 2nd Rib."  An April 1997 
electrocardiogram shows normal sinus rhythm.  An April 1997 
outpatient treatment record notes costochondrial junction 
pain as a diagnosis and notes that the pain and tenderness 
were not heart although that did not rule out other 
[illegible].    

In July 2002, the veteran underwent a preventative health 
screening.  At that time, he complained of chest pain and 
stated that at times he felt as if his heart missed a beat.  
A July 2002 EKG shows sinus bradycardia.  A July 2002 
ambulatory care physician assistant's note indicates that the 
veteran had an acute episode of chest pain prior to being 
examined and that the electrocardiogram showed him to have 
some sinus bradycardia but in comparison to the 
electrocardiogram that was done in 1997, there was basically 
no change, thus it was felt that the electrocardiogram was 
not representative of any cardiac disease but that he may 
have had an episode of costal chondritis.  

A January 2003 ambulatory care physician's note indicates 
that the heart had regular rate with no murmur and that the 
chest wall had some pain but it was not reproducible.  The 
physician stated that he looked up Tietze disease and the 
book stated that it is basically intermittent which is what 
the veteran had had in the past.     

A June 2003 VA skin examination report notes that the veteran 
complained of a skin condition described as red generally 
asymptomatic bumps involving the right ankle and right 
ventral forearm first noted in 1997 or 1998 and flaring 
approximately one time per month on the forearm and 
approximately one time every three or four months on the 
ankle.  The veteran reported that the individual bumps tended 
to slowly grow to approximately 3 to 5 mm. in diameter with 
the individual lesions tending to appear almost like blood 
blisters and when popped, oozing a material with the color 
and consistency of tomato soup.

Examination revealed normal appearing skin on examination 
with no evidence of residual discoloration or scars.  The 
examiner was unable to make a specific diagnosis based on 
history alone.  

A June 2003 VA general medical examination report notes that 
the veteran complained of chest pain in the upper right side 
of his chest immediately adjacent to the sternum and 
irregular heartbeat (several times a day the veteran notices 
a skipped or missed beat sensation often occurring at rest).  
Examination of the chest revealed that the breath sounds were 
equal and normal bilaterally without wheezes, rales, or 
rhonchi.  Examination of the heart revealed a regular rate 
and rhythm, S1, S2, no murmurs or gallops.  The examiner 
noted that there was significant tenderness to even very 
light palpation over the costochondral junction at the right 
1st, 2nd, and 3rd ribs.  The veteran was very hesitant to have 
the area touched at all.  There was no tenderness along the 
left sided ribs or the bottom right ribs.  There was some 
mild discomfort along the right clavicle, where it meets the 
sternum.  The examiner diagnosed costochondritis and noted 
that this is a common musculoskeletal condition affecting the 
chest wall and that it did not suggest that the veteran had a 
cardiac problem.  In addition, the examiner diagnosed 
palpitations and noted that based on the veteran's history 
and physical examination, there was no reason to suppose that 
this represented any organic cardiac disease.  

An October 2003 Informal Conference Report notes that a 
medical opinion needed to be rendered regarding the 
palpitations diagnosed on VA examination and note shown on 
discharge examination under #29 regarding the veteran's 
heart.  The claims file was sent to a physician who was asked 
to comment on the whether there were clinical, objective 
indicators of palpitations, and if so, where they 
attributable to a "known" clinical diagnosis.  The 
physician stated, "There are no objective indicators of 
palpitations.  Palpitations is a term used to described the 
sensation of an irregular +/or rapid forceful heart beat.  
Some people have a feeling of palpitations without any 
demonstrable cardiac irregularity.  Palpitations can be 
associated with premature contractions, either arial or 
ventricular, which can be objectively measures on ECG or a 
longer (hours) cardiac tracing.  These are common in the 
population and have been described for centuries.  There is 
nothing to suggest that palpitations are due to an 
"undiagnosed illness" resulting from service in the Gulf."

An October 2004 VA examination report notes that the veteran 
complained of anterior chest wall pain localized mostly 
within the sternal-rib joints and also complained of a 
feeling of his heart stopping.  Physical examination revealed 
lungs were clear to percussion and auscultation and normal 
sized heart with regular beats per minute and no murmurs or 
gallop appreciated.  The examiner noted that the veteran 
complained of daily episodes of feeling heart arrest but that 
the EKG was normal and there was no objective evidence of 
cardiac pathology.  The examiner also diagnosed 
costochondriits (Tietze's disease).

An August 2005 VA mental disorders examination report 
concludes that there was no psychological explanation for the 
veteran's symptoms of heart palpitation or feeling that his 
heart stops multiple times each day.  

An August 2005 VA joints examination report notes, 
"Fibromyalgia is also associated with ... chest pain ..."  
However, the examiner stated, "Based on the information 
presented above, I am unable to establish the relationship of 
the veteran's ... costochondritis ... with fibromyalgia."

An August 2005 VA heart examination notes a negative EKG and 
stress test and concludes that cardiac disease was not the 
cause of his symptomatology.  In a separate statement dated 
in October 2005, the examiner stated, "In respect to your 
question re: patient's ... costochondritis ... as a condition[] 
related to the veteran's chronic fatigue syndrome - I am 
providing the following statement:  There are no sufficient 
data in available medical literature in support of relations 
of medical problems presented above - with chronic fatigue 
syndrome."

The three lay statements all note that the veteran's level of 
activity has declined and the effect that the veteran's 
fatigue has had on his work and family life.

In regard to the evidence submitted since the April 2001 
rating decision, the Board finds the VA medical records, VA 
examination reports, and lay statements are neither 
cumulative nor redundant and are, therefore, new.  However, 
the new evidence does not raise a reasonable possibility of 
substantiating the claims.  The claims file is still absent 
evidence of a chronic cardiac disability or costochondritis 
resulting from an undiagnosed illness or evidence linking 
such disability to active service.  The claims file is also 
still absent evidence of in-service occurrence of dermatitis 
as wells as evidence linking such disability to active 
service.  Thus, the evidence received subsequent to the April 
2001 rating decision does not serve to reopen the veteran's 
claims for service connection for a cardiac disability, 
costochondritis, or dermatitis.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a cardiac 
disability is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for 
costochondritis is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for dermatitis 
is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


